Title: From Thomas Jefferson to Thomas Claxton, 26 May 1805
From: Jefferson, Thomas
To: Claxton, Thomas


                  
                     Sir
                     
                     Washington May 26. 05.
                  
                  Your letter of the 22d. was recieved last night. the notes written on the face of the paper now returned will answer several of your enquiries. the shades therein mentioned are what I formerly requested you to get under the name of Cylinders. those I have heretofore seen were made to rest either on the table, or on a kind of mahogany waiter or saucer holding both the candlestick & shade. those figured by you seem as if they would easily overset. however they are so necessary for summer use that we must take them in any form. the table cloths should be 12. quarters square. as you say they are handsome, I will thank you to get half a dozen for me also, tho’ I had rather have diaper than damask. I join you in preferring India matting for the passage above stairs. I have desired mr Smilie (the person whom I was told you employed) to provide floor cloth for the hall & passage below only. I think with you that two 22. I. plated waiters should be got for the house. you will observe in the inclosed that a pair of lamps are wanting here. take whichever form you prefer. be so good as to have my articles packed in a box addressed & forwarded for me to Messrs. Gibson & Jefferson at Richmond. about the time you recieve this Messrs. Jones & Howell will be shipping off some nailrod for me to the same address & could avail you of the same convenience. Accept my friendly salutations & respects.
                  
                     Th: Jefferson
                     
                  
               